Citation Nr: 0422960	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  00-20 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an ear disorder, 
currently characterized as ear infections with tinnitus.

2.  Entitlement to service connection for a left eye 
disorder.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active service from January 1956 to 
January 1959.

The case came originally before the Board of Veterans' 
Appeals (Board) on appeal from an April 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  At present, as additional 
development is necessary prior to the Board's adjudication of 
the issues on appeal, the case is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.

The Board notes that the veteran presented testimony during 
an appeals hearing at the RO before a hearing officer in 
February 2001.  A copy of the hearing transcript issued 
following the hearing is of record.   

Lastly, at the request of the veteran, he was scheduled for a 
hearing before a traveling Veterans Law Judge (VLJ) on July 
13, 2004.  However, the record shows the veteran failed to 
report to the scheduled hearing.  As the record does not 
contain further indication that the veteran or his 
representative have requested an additional hearing or that 
the hearing be rescheduled, the Board deems the veteran's 
request for a travel Board hearing withdrawn.  See 38 C.F.R. 
§ 20.704 (2003).


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issues on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002).  

In this respect, the Board notes that, per an April 1998 
response from the National Personnel Records Center (NPRC) 
and the September 2003 supplemental statement of the case, it 
appears that the veteran's service medical records may have 
been destroyed in the fire at the Records Center in 1973.  
The present record shows that the RO has attempted to perform 
some searches for alternative sources or records.  However, 
the Board is not satisfied that the RO has exhausted all 
searches for possible sources of alternative records which 
may support the veteran's claims.

Specifically, the Board notes that, in response to a January 
1998 NA form 13055 (Request for Information Needed to 
Reconstruct Medical Data) submitted by the veteran, an April 
1998 NPRC statement indicated that in order to search 
alternative records it was necessary to know the veteran's 
organization (company, battalion, regiment) during his 
service and any dates of treatment.  It does not appear that 
any additional efforts to search alternative sources of 
records were made on behalf of the veteran following the 
April 1998 NPRC statement.  In this respect, the law is clear 
that, as this is a fire-related case, the VA has a heightened 
duty to assist the claimant in developing the claims and to 
explain its decision.  See Russo v. Brown, 9 Vet. App. 46 
(1996); Ussery v. Brown, 8 Vet. App. 64 (1995).

In this case, the Board finds that the veteran's DA 20 and/or 
personnel records may contain additional information as to 
the organization(s) to which the veteran was assigned during 
his active service.  As well, the veteran's DD 214 shows his 
last assignment was with the "548th Engr Co (DT) APO 215" 
and that his military occupational specialty (MOS) was Heavy 
Vehicle Driver.  As such, the Board finds that additional 
efforts must be made in order to assist the veteran in 
obtaining alternative records which may assist him in 
supporting his claims.

Furthermore, the Board notes that the veteran is currently 
diagnosed with tinnitus, and with myopic astigmatism OD and 
simple hyperopia and refractive amblyopia OS (per August 1997 
VA audiological and visual examination reports).  As well, a 
February 1996 VA Magnetic Resonance Imaging (MRI) of the 
lumbar spine shows evidence of congenital canal stenosis at 
L3-S1 with minimal degenerative disc disease at L5-S1 without 
associated canal or foraminal compromise.  However, it does 
not appear that the veteran has been given the benefit of VA 
examinations specifically discussing the above diagnoses and 
any potential relationship to the veteran's service.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Drinks, 1 Vet. App. 171, 175 (1991).  Accordingly, 
in order to afford the veteran due process of law, the 
veteran should be scheduled to undergo additional VA 
examinations discussing the etiology of the claimed 
disorders. 

Lastly, it appears that he has been examined and treated for 
the claimed disorders by VA and private health care 
professionals.  As such, the RO should assist the appellant 
in obtaining any additional available VA and private medical 
records that may be identified as relevant to the claims on 
appeal.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2003)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant: (1) about the 
information and evidence not of record 
that is necessary to substantiate the 
claims of  entitlement to service 
connection for an ear disorder, currently 
characterized as ear infections with 
tinnitus, a left eye disorder, and a back 
disorder; and (2) request or tell him to 
provide any evidence in his possession 
that pertains to his claims.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issues on appeal.

2.  The RO should attempt to perform a 
search for the veteran's service 
personnel records and DA-20. Upon a 
review of the above records and the 
information included in the veteran's DD-
214 (including the fact that his last 
assignment was with the "548th Engr Co 
(DT) APO 215" and that his MOS was Heavy 
Vehicle Driver), the RO should once again 
attempt to perform searches for 
alternative sources of records, including 
any additional medical records and 
morning/sick reports for any period of 
active service from January 1956 and 
January 1959.  In addition, the RO should 
attempt to verify all of the veteran's 
military occupational specialties during 
his active service.  If the searches for 
alternate sources of records or for 
verification of the veteran's MOS are 
fruitless, the claims folder must be 
properly documented with information 
obtained from the National Personnel 
Records Center (NPRC) in this regard.  
See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).

3.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him since 
discharge from service to the present, 
and who possess records relevant to the 
claimed ear disorder, currently 
characterized as ear infections with 
tinnitus, a left eye disorder, and a back 
disorder since discharge from service to 
the present.  Provide the veteran with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims file.  When the veteran 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claims will be continued without 
these records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.  
Furthermore, the veteran should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the veteran in substantiating 
the claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

4.  The RO should request that the 
veteran provide information as to the 
dates of any treatment at any VA Medical 
Center (VAMC) since his discharge from 
service to the present relevant to the 
claimed ear disorder, currently 
characterized as ear infections with 
tinnitus, a left eye disorder, and a back 
disorder.  All identified treatment 
records from any reported VAMC not 
already contained within the claims file 
should be obtained and associated with 
the claims files.  If the search for the 
above records has negative results, the 
claims files must be properly documented 
with information obtained from the VA 
facility(ies).  Furthermore, the veteran 
should be specifically informed as to 
what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating the claims.  
Per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

5.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facilities for the veteran to be 
afforded the following examinations:
a)  The veteran should be scheduled for 
a VA examinations with the appropriate 
specialists to evaluate the nature, 
severity, and etiology of the claimed 
ear disorder, currently characterized 
as ear infections with tinnitus, a left 
eye disorder, and a back disorder.  If 
no such disorders are found by the 
examiners, the examiners should so 
indicate.  The claims folders must be 
made available to the examiner for 
review before the examination.  The 
examiner must indicate in the 
examination report that the veteran's 
claims folder was reviewed prior to the 
examination.  All tests and studies 
deemed helpful by the examiner should 
be conducted in conjunction with the 
examination.  The examiner should 
review all of the veteran's medical 
records and history, including the 
August 1997 VA audiological and visual 
examination reports showing diagnoses 
of tinnitus, and myopic astigmatism OD 
and simple hyperopia and refractive 
amblyopia OS.  As well, the examiner 
should review the February 1996 VA MRI 
report showing evidence of congenital 
canal stenosis at L3-S1 with minimal 
degenerative disc disease at L5-S1 
without associated canal nor foraminal 
compromise.  Following an examination 
of the veteran and a review of his 
medical records and history, the 
examiners should render an opinion as 
to whether it is at least as likely as 
not that the claimed ear disorder, 
currently characterized as ear 
infections with tinnitus, a left eye 
disorder, and a back disorder are 
diseases of congenital, developmental, 
or familial origin, or defects.  If the 
examiners find the claimed disorders to 
be congenital defects, the VA 
specialists should render an opinion as 
to whether it is at least as likely as 
not that the claimed disorders were 
subject to superimposed disease or 
injury during military service.  
Additionally, the examiners should 
render an opinion as to whether it is 
at least as likely as not that the 
claimed disorders were 
aggravated/increased in disability 
during his service, or whether such 
increase was due to the natural 
progress of the claimed disorders.  
Furthermore, the examiners should 
provide an opinion as to whether it is 
at least as likely as not that the 
claimed disorders are related to any 
in-service symptomatology or duties 
performed by the veteran during his 
active service given his military 
occupational specialties.  Moreover, 
the examiners should provide an opinion 
as to whether it is at least as likely 
as not that the claimed disorders were 
incurred during the veteran's active 
service, became manifest to a 
compensable degree within a one year 
period of his discharge from service, 
or are otherwise related to his active 
service.  Lastly, the VA specialists 
should render an opinion as to whether 
it is at least as likely as not that 
the claimed disorders are related to 
any post-service event(s) or diseases.  
If the etiology of the claimed 
disorders are attributed to multiple 
factors/events, including any post-
service motor vehicle accidents or 
otherwise, the examiners should specify 
which symptoms/diagnoses are related to 
which factors/events.  It is requested 
that the VA specialists reconcile any 
contradictory evidence regarding the 
etiology of the claimed disorders, 
including any gap of time between the 
veteran's discharge from service in 
1959 and his first treatment or 
diagnoses for the claimed disorders.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in 
written reports.

6.  The veteran should be given 
adequate notice of the requested 
examinations, which includes advising 
him of the consequences of his failure 
to report to the examinations.  If he 
fails to report to the examinations, 
this fact should be noted in the claims 
folders and a copy of the scheduling of 
examination notification or refusal to 
report notice, whichever is applicable, 
should be obtained by the RO and 
associated with the claims folders.

7.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination reports are deficient 
in any manner or fail to include adequate 
responses to the specific clinical 
findings/opinions requested, they must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

8.  After completion of the above, the RO 
should readjudicate the appellant's 
claims seeking entitlement to service 
connection for an ear disorder, currently 
characterized as ear infections with 
tinnitus, a left eye disorder, and a back 
disorder.  If the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




